MAHONEY, Judge
(concurring):
I concur. In my view, as honed down during our reconsideration, the principal question was neither entrapment nor agency, but whether, on the accused’s version of the facts, what transpired constituted a “sale” (viz.: was there a change in title, or ostensible title, or did the contraband at all times “belong” to the government, through its agents?).
Upon request to the trial judge, I believe the accused would have been entitled to an instructional definition of the term “sale”, appropriately tailored to the conflicting evidence presented. However, I find no fault with the accused’s representation at trial. On the contrary, the defense team chose the most viable position and litigated it ably. Even in retrospect, I find no indication that such an instruction could have aided the accused’s cause.